Filed 5/19/22 Mason v. U.M. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sutter)
                                                            ----




 MEEKILE N. MASON et al.,                                                                      C094593

                    Plaintiffs and Respondents,                                         (Super. Ct. No.
                                                                                       CVSM21-0001149)
           v.

 U.M.,

                    Defendant and Appellant.




         Appellant U.M. appeals from the superior court’s order authorizing the State
Department of State Hospitals to involuntarily administer medication to U.M. following
his involuntary commitment to a mental health facility. His appointed counsel has asked
this court for an independent review of the record to determine whether there are any
arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) In the alternative,
counsel asks this court to follow the procedures outlined in Conservatorship of Ben C.
(2007) 40 Cal.4th 529. As counsel concedes, however, appellant is no longer being



                                                             1
detained at any psychiatric facility. Accordingly, and for the following reasons, we
dismiss the appeal as moot.
                                     BACKGROUND
       Appellant was admitted to the Sutter-Yuba Behavioral Health Psychiatric Facility
in July 2021 on a hold under Welfare and Institutions Code section 5150. On July 7,
2021, Sutter-Yuba Behavioral Health Services filed a petition and declaration regarding
capacity to refuse antipsychotic medication. The hearing was held on July 8, 2021. Both
appellant and his treating psychiatrist, Meekile N. Mason, testified at the hearing. At the
conclusion of the hearing, the judge signed an order determining that appellant lacked
capacity to refuse antipsychotic medication and concluding that appellant was unaware of
his situation, unable to understand the risks and benefits of treatment, and incapable of
rational thought processes which would allow him to make an informed decision
regarding treatment.
       Appellant filed a timely notice of appeal, conceding that his appeal may be moot
because he is no longer being detained.
                                      DISCUSSION
       We appointed counsel to represent appellant on appeal. His counsel filed a brief
summarizing the proceedings and stating that he found no arguable issues but
nevertheless requesting that we independently review the record on appeal. Counsel
notes our Supreme Court’s decision in Conservatorship of Ben C., supra, 40 Cal.4th at
page 535, which held that the Anders/Wende1 independent review procedures do not
apply to civil commitments pursuant to the Lanterman-Petris-Short Act (Welf. & Inst.
Code, § 5000 et seq.). Counsel advised appellant of his right to file a supplemental brief




1      Anders v. California (1967) 386 U.S. 738 [181 L.Ed.2d 493].

                                             2
within 30 days, and appellant has not done so. Counsel also noted that the matter may be
moot because appellant is no longer being detained at any psychiatric facility.
       As a general rule, appellate review is limited to actual controversies; a case that
involves “ ‘only abstract or academic questions of law cannot be maintained. ’ ” (People
v. DeLong (2002) 101 Cal.App.4th 482, 486.) “ ‘ “[A]n action that originally was based
on a justiciable controversy cannot be maintained on appeal if all the questions have
become moot by subsequent acts or events. A reversal in such a case would be without
practical effect, and the appeal will therefore be dismissed.” ’ ” (Ibid.) In other words,
“[a]n appeal should be dismissed as moot when the occurrence of events renders it
impossible for the appellate court to grant appellant any effective relief.” (Cucamongans
United for Reasonable Expansion v. City of Rancho Cucamonga (2000) 82 Cal.App.4th
473, 479.) Here, because appellant is no longer being detained in any psychiatric facility,
resolving the issues presented would not confer any effective relief to the parties.
       There are three discretionary exceptions to the rule against adjudicating moot
claims. A reviewing court may decide an appeal on the merits “(1) when the case
presents an issue of broad public interest that is likely to recur [citation]; (2) when there
may be a recurrence of the controversy between the parties [citation]; and (3) when a
material question remains for the court’s determination.” (Cucamongans United for
Reasonable Expansion v. City of Rancho Cucamonga, supra, 82 Cal.App.4th at pp. 479-
480.) We decline to exercise discretionary review under the circumstances of this case,
particularly where appellate counsel found no arguable error and appellant declined to
file a supplemental brief. We will not presume that any errors related to the involuntary
medication order that may have occurred in the past are likely to recur in the future if
appellant is again detained. If he is detained on some future date and faces another
petition to administer involuntary medication, the facts, treating physicians, medical
facility, diagnoses, medications, and expert testimony may all be different and raise
unique issues. Accordingly, we dismiss appellant’s appeal as moot.

                                               3
                                   DISPOSITION
     The appeal is dismissed.



                                                 KRAUSE   , J.



We concur:



     ROBIE               , Acting P. J.




     HOCH                , J.




                                          4